Citation Nr: 1527540	
Decision Date: 06/26/15    Archive Date: 07/07/15

DOCKET NO.  09-16 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disorder, to include plantar warts, tinea pedis, and toenail fungus. 

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from October 1960 to July 1963. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

On his April 2009 VA Form 9, the Veteran requested a travel Board hearing.  In a September 2009 correspondence, the Veteran stated that he would like a videoconference Board hearing instead.  In January 2011, the RO sent the Veteran a letter informing him that he was scheduled for a February 2011 hearing before the Board.  However, the Veterans Appeals Control and Locator System (VACOLS), indicates that the Veteran failed to appear for the February 2011 hearing and did not provide an explanation for his failure to report.  Pursuant to 38 C.F.R. § 20.704(d), when an appellant fails to report for a scheduled hearing and has not requested a postponement, the case will be processed as though the request for a hearing was withdrawn.

The Board notes that in July 2014, the RO denied TDIU.  When there has been an initial RO adjudication of a claim and a notice of disagreement has been filed as to the adverse determination, the appellant is entitled to a statement of the case, and the RO's failure to issue a statement of the case is a procedural defect requiring remand. Manlincon v. West, 12 Vet. App. 238 (1999).

This appeal was processed using the VBMS paperless claims processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

In September 2014, the Board remanded the matter to obtain a medical opinion regarding the Veteran's bilateral foot disorders.  The Veteran was afforded a VA examination in October 2014 where the examiner stated in Section 19 of the examination report that the Veteran had a diagnosis of mild tinea unguium to each hallux nail tip.  However, in the medical opinion section, the examiner stated that the Veteran did not have tinea infection present at the examination.  No medical opinion was provided regarding the Veteran's mild tinea unguium.  As the October 2014 examiner provided internally inconsistent findings, the Board finds that the October 2014 examination report is inadequate for adjudication purposes.   Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not met, the Board errs as a matter of law when it fails to ensure compliance, and further remand will be mandated). 

The record reflects that the Veteran applied for Social Security Administration disability benefits.  Those records should be requested, and associated with the Veteran's claims file.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992).  

The Board again notes that in July 2014, the RO denied TDIU.  When there has been an initial RO adjudication of a claim and a notice of disagreement has been filed as to the adverse determination, the appellant is entitled to a statement of the case, and the RO's failure to issue a statement of the case is a procedural defect requiring remand. Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records.  

2.  Request, directly from the SSA, complete copies of any determination on a claim for disability benefits from that agency as well as the records, including medical records, considered in adjudicating the claim.  All attempts to fulfill this development should be documented in the claims file. If the search for these records is negative, that should be noted and the Veteran must be informed pursuant to 38 C.F.R. § 3.159(e).

3.  After the above steps are completed, obtain an addendum opinion from the October 2014 VA examiner (or, if he is unavailable, an appropriate medical professional).  The Veteran's electronic claims file, including a copy of this remand, must be made available to the examiner for review in connection with the opinion.  If the examiner feels another examination is necessary, another examination should be scheduled.  The examiner is requested to review the claims file and offer an opinion as to the following question:

Whether it is at least as likely as not (50 percent probability or greater) that the diagnosed toenail fungus and any additional foot disorder shown in the newly obtained VA treatment records and SSA records, if any, is related to active military service.

The October 2014 examination was inadequate because in Section 19 of the examination report, the examiner stated that the Veteran had a diagnosis of mild tinea unguium to each hallux nail tip.  In addition, the VA treatment records show that toenail fungus was assessed and treated in May 2008, during the pendency of this claim.  However, in the medical opinion section, the examiner stated that the Veteran did not have tinea infection present at the examination.  No medical opinion was provided regarding the Veteran's mild tinea unguium.  

The examiner's attention is directed to, but not limited, to the following:

An August 1961 service treatment record indicates that the Veteran was treated for tinea pedis with a small plantar wart.  In March 1994, the Veteran was treated for a rash on his feet and was diagnosed with tinea pedis.  A February 2007 VA treatment note indicates that the Veteran had been treated for dermatophytosis of the foot (athlete's foot) and nail.  A May 2008 VA treatment record also indicates that the Veteran had been treated for toenail fungus.  

A complete rationale for any opinion provided must be included in the report of the examination.  A medical conclusion without a rationale based upon the pertinent medical evidence and the medical expertise of the examiner would be of limited value.

4.  Then, the AOJ should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the electronic claims file is returned to the Board for further appellate action.

5.  Issue a statement of the case with regard to TDIU. Inform the Veteran of the procedural requirements for filing a substantive appeal.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




